 Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 1 of 17 PageID  #:7/21/2021
                                                                         Filed: 6        8:44 PM
                                                                                                             Clerk
                                                                                              Vigo County, Indiana




                                                                    Vigo Superior Court 1
STATE OF INDIANA                   )              IN THE VIGO                               COURT
                                   ) SS:
COUNTY OF VIGO                     )              CAUSE NO. 84D01-2107-CT-004178

NANCY GARRARD

       VS.

KROGER LIMITED PARTNERSHIP I

                              COMPLAINT FOR DAMAGES

       Comes now the plaintiff, Nancy Garrard, by counsel, Ken Nunn Law Office, and for
cause of action against the defendant, Kroger Limited Partnership I, alleges and says:

       1.     That on or about April 8, 2021, the plaintiff, Nancy Garrard, was a customer at
the Kroger store located at 4714 South US Highway 41 in Terre Haute, Vigo County, Indiana.

       2.      That on or about April 8, 2021, the plaintiff, Nancy Garrard, slipped and fell in
liquid on the floor at said location, causing the plaintiff to suffer serious injuries.

        3.      That it was the duty of the defendant to use ordinary care and diligence to keep
and maintain the said premises in a condition reasonably safe for its intended uses and free
from all defects and conditions which would render the premises dangerous and unsafe for
plaintiff, or present an unreasonable risk of harm to plaintiff in her lawful use of same.

        4.      That it was the duty of the defendant to exercise reasonable care to protect
plaintiff, by inspection and other affirmative acts, from the danger of reasonably foreseeable
injury occurring from reasonably foreseeable use of said premises.

       5.      That it was the duty of the defendant to have available sufficient personnel and
equipment to properly inspect and maintain the aforesaid premises in a condition reasonably
safe for plaintiff and free from defects and conditions rendering the premises unsafe.

       6.     That it was the duty of the defendant to warn plaintiff of the dangerous and
unsafe condition existing on said premises.

      7.      That the defendant knew or should have known of the unreasonable risk of
danger to the plaintiff but failed either to discover it or to correct it after discovery.
 Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 2 of 17 PageID #: 7




                                               -2-

       8.     That the fall and resultant permanent injuries of plaintiff were caused by the
negligence of the defendant who failed to utilize reasonable care in the inspection and
maintenance of said premises.

      9.     That the aforesaid acts of negligence on the part of the defendant were the
proximate cause of the injuries sustained by the plaintiff.

       10.     That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost wages and other special expenses, as a direct and
proximate result of defendant's negligence.

       WHEREFORE, the plaintiff demands judgment against the defendant for permanent
injuries in a reasonable amount to be determined at the trial of this cause, for medical expenses
and other special expenses, for future medical expenses, lost wages and other special expenses,
court costs, and all other proper relief in the premises.

                                   KEN NUNN LAW OFFICE


                                   BY:    s/ Daniel Gore
                                          Daniel Gore, #31322-53
                                          KEN NUNN LAW OFFICE
                                          104 South Franklin Road
                                          Bloomington, IN 47404
                                          Phone: (812) 332-9451
                                          Fax: (812) 331-5321
                                          E-mail: dgore@kennunn.com



                               REQUEST FOR TRIAL BY JURY

       Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
 Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 3 of 17 PageID #: 8




                                       -3-

                             KEN NUNN LAW OFFICE


                             BY:   s/ Daniel Gore
                                   Daniel Gore, #31322-53
                                   KEN NUNN LAW OFFICE
                                   104 South Franklin Road
                                   Bloomington, IN 47404
                                   Phone: (812) 332-9451
                                   Fax: (812) 331-5321
                                   E-mail: dgore@kennunn.com




Daniel Gore, #31322-53
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 4 of 17 PageID  #:7/21/2021
                                                                        Filed: 9        8:44 PM
                                                                                                          Clerk
                                                                                           Vigo County, Indiana




                                   APPEARANCE FORM (CIVIL)
                                                   Initiating Party
                           Vigo Superior Court 1


         CAUSE NO: 84D01-2107-CT-004178


  1.     Name of first initiating party                 Nancy Garrard
                                                        8049 Nene Court
                                                        Terre Haute, IN 47805


  2.     Telephone of pro se initiating party           NA


  3.     Attorney information (as applicable            Daniel Gore #31322-53
         for service of process)                        Ken Nunn Law Office
                                                        104 South Franklin Road
                                                        Bloomington, IN 47404
                                                        PHONE:        812 332-9451
                                                        FAX:          812 331-5321
                                                        Email: dgore@kennunn.com


  4.     Case type requested                            CT (Civil Tort)


  5.     Will accept FAX service                        YES


  6.     Are there related cases                        NO


  7.     Additional information required by
         State or Local Rules


  Continuation of Item 1 (Names of initiating           NAME:
  parties)                                              NAME:


  Continuation of Item 3 (Attorney information
  as applicable for service of process)

                                                   _s/Daniel Gore_____________________________
                                                   Attorney-at-Law
                                                   (Attorney information shown above.)
     Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 5 of 17 PageID  #: 7/21/2021
                                                                              Filed: 10       8:44 PM
                                                                                                                                                            Clerk
                                                                                                                                             Vigo County, Indiana


                                  CIRCUIT AND SUPERIOR COURTS FOR THE COUNTY OF VIGO
                                                   STATE OF INDIANA
                                            COURTHOUSE, 33 SOUTH 3RD STREET
                                               TERRE HAUTE, INDIANA 47807
Nancy Garrard
                                            Plaintiff(s)
                     VS.                                                          No.
                                                                                        84D01-2107-CT-004178
                                                                                          Vigo Superior Court 1
Kroger Limited Partnership I
                                            Defendant(s)
                                                                        SUMMONS
The State of Indiana to Defendant: Kroger Limited Partnership I, c/o Corporation Service Company, 135 North
Pennsylvania Street, Suite 1610, Indianapolis, IN 46204
          You have been sued by the person(s) named "plaintiff" in the court stated above.
       The nature of the suit against you is stated in the complaint which is attached to this document. It also states the
demand which the plaintiff has made and wants from you.
         You must answer the complaint in writing, by you or your attorney, within Twenty (20) days, commencing the day
after you receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.
         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in
your written answer.

Date:   7/22/2021
                                                                                  CLERK, VIGO CIRCUIT/SUPERIOR COURTS
                                                                                                                              MB
DANIEL GORE, #31322-53
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON, IN 47404
TELEPHONE: (812)332-9451
                                                 ACKNOWLEDGMENT OF SERVICE OF SUMMONS

          A copy of the above summons and a copy of the complaint attached thereto were received by me at                 t his    day of                ,
2021.


                                                                                           SIGNATURE OF DEFENDANT
PRAECIPE: I designate the following mode of service to be used by the Clerk.

XX        By certified or registered mail with return receipt to above address.

9         By Sheriff delivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at his dwelling
          house or usual place of abode with some person of suitable age and discretion residing therein.

9         By                  d elivering a copy of summons and complaint personally to defendant or by leaving a copy of the summons and complaint at
          his dwelling house or usual place of abode.

9         By serving his agent as provided by rule, statute or valid agreement, to-wit:

                                                                                           KEN NUNN LAW OFFICE

                                                                                           BY:   s/ DANIEL GORE
                                                                                                     ATTORNEY FOR PLAINTIFF
    Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 6 of 17 PageID #: 11



CERTIFICATE OF MAILING: I certify that on the day of                         , 2 021, I mailed a copy of this summons and a copy of the complaint to each of the
defendant(s) by (registered or certified mail requesting a return receipt signed by the addressee only, addressed to each of said defendant(s) at the address(es)
furnished by plaintiff.

           Dated this    day of              , 2 021.




                                                                                           CLERK, VIGO CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL: I hereby certify that service of summons with return receipt requested was mailed on the                           day of
      , 2 021, and that a copy of the return of receipt was received by me on the day of , 2 021, which copy is attached herewith.



                                                                                           CLERK, VIGO CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL: I hereby certify that on the day of                                          , 2 021, I mailed a copy of
this summons and a copy of the complaint to the defendant(s) by (registered or certified) mail, and the same was returned without acceptance this      day of
         , 2 021, and I did deliver said summons and a copy of the complaint to the Sheriff of Vigo County, Indiana.

           Dated this    day of                , 2 021.



                                                                                           CLERK, VIGO CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS: This summons came to hand on the day of                    , 2 021, and I served the same on the day of            , 2021.
       1.     By mailing a copy of the summons and complaint personally to                address                                              .
       2.     By delivering a copy of summons and complaint personally to                                          .
       3.     By leaving a copy of the summons and complaint at                                       t he dwelling house or usual place of abode of
              defendant:                                   (Na me of Person) and by mailing by first class mail a copy of the summons on the day
              of              , 2 021 to                          h is last known address.
       4.     By serving his agent as provided by rule, statute or valid agreement to-wit:
                  .
       5.     Defendant cannot be found in my bailwick and summons was not served.

           And I now return this writ this   day of            , 2 021.



                                                                                           SHERIFF or DEPUTY

RETURN ON SERVICE OF SUMMONS: I hereby certify that I have served the within summons:

           1.          By delivery on the day of              , 2 021 a copy of this summons and a copy of the complaint to each of the within named
                       defendant(s)                                                           .
            2.         By leaving on the    day of             , 2 021
 for each of the within named defendant(s)                                            , a copy of the summons and a copy of the complaint at the respective
dwelling house or usual place of abode with                           a person of suitable age and discretion residing therein whose usual duties or activities
include prompt communication of such information to the person served.
            3.                                                                                  a nd by mailing a copy of the summons without the
                       complaint to                                       at                                          t he last known address of defendant(s).
            All done in Vigo County, Indiana.
Fees: $

                                                                                           SHERIFF or DEPUTY
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 7 of 17 PageID  #: 8/12/2021
                                                                         Filed: 12       4:56 PM
                                                                                                                      Clerk
                                                                                                       Vigo County, Indiana




                      IN THE VIGO COUNTY SUPERIOR COURT NO. 1

 NANCY GARRARD,                                 )
                                                )
        Plaintiff,                              )           CAUSE NO. 84D01-2107-CT-004178
                                                )
 v.                                             )
                                                )
 KROGER LIMITED PARTNERSHIP I,                  )
                                                )
        Defendant.                              )

                                       APPEARANCE FORM

 Party Classification: Initiating        Responding          Intervening

 1. The undersigned attorney and all attorneys listed on this form now appear in this case for the
    following party member(s): Defendant Kroger Limited Partnership I.

 2. Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
    information as required by Trial Rules 3.1 and 77(B) is as follows:

        Name: Donald B. Kite, Sr., #11601-41                         Phone: 317.697-5046
        Address: 8082 Stafford Lane                                  Fax:
                 Indianapolis, IN 46204                              Email: don.kite@gmail.com

 3. There are other party members: Yes____ No           X    (If yes, list on continuation page.)

 4. If first initiating party filing this case, the Clerk is requested to assign this case the following
    Case Type under Administrative Rule 8(b)(3):

 5. I will accept service by FAX at the above noted number: Yes ____ No               X

 6. This case involves support issues: Yes ____ No          X

 7. There are related cases: Yes ____ No            X           (If yes, list on continuation page.)

 8. This form has been served on all other parties and Certificate of Service is attached: Yes         No

                                                Respectfully submitted,

                                                /s/ Donald B. Kite, Sr.
                                                Donald B. Kite, Sr., #11601-41
                                                Attorney for Defendant
                                                Kroger Limited Partnership I
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 8 of 17 PageID #: 13




                                CERTIFICATE OF SERVICE

        I certify that on August 12, 2021, I electronically filed the foregoing document using the

 Indiana E-Filing System (IEFS). I also certify that on August 12, 2021, the foregoing document

 was served upon the following persons by IEFS:

 Daniel Gore, #31322-53
 KEN NUNN LAW OFFICE
 104 S. Franklin Road
 Bloomington, IN 47404


                                             /s/ Donald B. Kite, Sr.
                                             Donald B. Kite, Sr.



 ATTORNEY AT LAW
 8082 Stafford Lane
 Indianapolis, IN 46260




                                                2
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 9 of 17 PageID  #: 8/19/2021
                                                                         Filed: 14       9:43 AM
                                                                                                              Clerk
                                                                                               Vigo County, Indiana




                     IN THE VIGO COUNTY SUPERIOR COURT NO. 1

 NANCY GARRARD,                               )
                                              )
        Plaintiff,                            )      CAUSE NO. 84D01-2107-CT-004178
                                              )
 v.                                           )
                                              )
 KROGER LIMITED PARTNERSHIP I,                )
                                              )
        Defendant.                            )

      DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT FOR DAMAGES

        Defendant Kroger Limited Partnership I, by counsel, for its Answer to Plaintiff’s

 Complaint for Damages states:

        1.      Defendant Kroger Limited Partnership I admits that on April 8, 2021, the Plaintiff,

 Nancy Garrard, was present in the Kroger store which is located at 4714 South US Highway 31,

 Terre Haute, Vigo County, Indiana. However, the Defendant is without sufficient knowledge or

 information to form a belief as to the truth of the remaining allegations which are contained in

 rhetorical paragraph 1 of Plaintiff’s Complaint for Damages.

        2.      Defendant Kroger Limited Partnership I admits that on April 8, 2021, the Plaintiff

 reported that she slipped and fell. However, the Defendant is without sufficient knowledge or

 information to form a belief as to the truth of the remaining allegations which are contained in

 rhetorical paragraph 2 of Plaintiff’s Complaint for Damages.

        3.      Inasmuch as the allegations which are contained within rhetorical paragraph 3 of

 Plaintiff’s Complaint for Damages constitute legal allegations rather than factual averments,

 Defendant Kroger Limited Partnership I makes no response to the same.
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 10 of 17 PageID #: 15




         4.      Inasmuch as the allegations which are contained within rhetorical paragraph 4 of

  Plaintiff’s Complaint for Damages constitute legal allegations rather than factual averments,

  Defendant Kroger Limited Partnership I makes no response to the same.

         5.      Inasmuch as the allegations which are contained within rhetorical paragraph 5 of

  Plaintiff’s Complaint for Damages constitute legal allegations rather than factual averments,

  Defendant Kroger Limited Partnership I makes no response to the same.

         6.      Inasmuch as the allegations which are contained within rhetorical paragraph 6 of

  Plaintiff’s Complaint for Damages constitute legal allegations rather than factual averments,

  Defendant Kroger Limited Partnership I makes no response to the same.

         7.      Defendant Kroger Limited Partnership I denies the allegations which are contained

  in rhetorical paragraph 7 of Plaintiff’s Complaint for Damages.

         8.      Defendant Kroger Limited Partnership I denies the allegations which are contained

  in rhetorical paragraph 8 of Plaintiff’s Complaint for Damages.

         9.      Defendant Kroger Limited Partnership I denies the allegations which are contained

  in rhetorical paragraph 9 of Plaintiff’s Complaint for Damages.

         10.     Defendant Kroger Limited Partnership I denies the allegations which are contained

  in rhetorical paragraph 10 of Plaintiff’s Complaint for Damages.

                                   AFFIRMATIVE DEFENSES

         Subject to further discovery, Defendant Kroger Limited Partnership I asserts the following

  affirmative defenses:

         1.      The Plaintiff’s damages, if any, should be barred or reduced as a result of the

  Plaintiff’s comparative fault.




                                                  2
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 11 of 17 PageID #: 16




          2.      To the extent that the Plaintiff receives or has received payments for her alleged

  injuries and damages, any such payments constitute satisfaction and must be set-off against any

  recoveries made in this litigation against Defendant Kroger Limited Partnership I.

          3.      The Plaintiff has failed to mitigate her damages.

          4.      The Plaintiff’s damages, if any, should be barred or reduced with respect to

  Defendant Kroger Limited Partnership I inasmuch as said damages are attributable, in whole or in

  part, to the negligence of a non-party whose identity is presently unknown.

          WHEREFORE, Defendant Kroger Limited Partnership I prays for judgment in its favor,

  for its costs incurred in defending this action, and for all other appropriate relief.

                                                  Respectfully submitted,

                                                  /s/ Donald B. Kite, Sr.
                                                  Donald B. Kite, Sr., #11601-41
                                                  Attorney for Defendant
                                                  Kroger Limited Partnership I

                                    CERTIFICATE OF SERVICE

          I certify that on August 19, 2021, I electronically filed the foregoing document using the

 Indiana E-Filing System (IEFS). I also certify that on August 19, 2021, the foregoing document

 was served upon the following persons by IEFS:

  Daniel Gore, #31322-53
  KEN NUNN LAW OFFICE
  104 S. Franklin Road
  Bloomington, IN 47404


                                                  /s/ Donald B. Kite, Sr.
                                                  Donald B. Kite, Sr.


  ATTORNEY AT LAW
  8082 Stafford Lane
  Indianapolis, IN 46260


                                                     3
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 12 of 17 PageID #: 17




  STATE OF INDIANA           )             IN THE VIGO SUPERIOR COURT
                             ) SS:
  COUNTY OF VIGO             )             CAUSE NO. 84D01-2107-CT-4178


  NANCY GARRARD,

                      Plaintiff,

  -vs-

  KROGER LIMITED PARTNERSHP I,

                      Defendant.


                       COURT’S INITIAL PRE-TRIAL ORDER

       Pursuant to Trial Rule 16 of the Indiana Rules of Trial Procedure, and LR84-
  TR16-5, the court enters the following Initial Pre-Trial Order.

        1. The court finds that the issues have been closed and makes a preliminary
  determination that jurisdiction is proper.

         2. The parties shall immediately commence discovery if they have not done
  so already.

         3. The parties shall file and serve on all other parties a preliminary list of
  witnesses, exhibits and specific contentions (including injuries and damages) no
  later than thirty (30) days after entry of this Order.

        4. All motions for leave to amend the pleadings and/or to join additional
  parties shall be filed no later than ninety (90) days after entry of this order.

        5. The parties shall each file, or jointly file, a pre-trial report no later than
  one hundred twenty (120) days after entry of this Order. The pre-trial report shall
  contain the following.

         a.    A brief summary of the nature of the case (including any non-binding
               observations about whether liability is contested).

         b.    An estimate of days required for trial.
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 13 of 17 PageID #: 18




        c.        Whether or not an agreement exists as to the selection of a mediator.
                  In the event of no agreement, a striking panel will be named consistent
                  with LR84-TR16-6.

        d.        An estimate as to additional time needed to complete discovery
                  necessary for trial.

        e.        Any amendments to a party’s list of witnesses and exhibits necessary
                  for trial.

        f.        Any anticipated pre-trial motions, including dispositive motions (such
                  as motions to dismiss or for summary judgment) and anticipated trial
                  motions such as motions in limine).

        g.        A summary of any proposed stipulations or ones agreed upon by
                  the parties.

        6. Upon compliance with the foregoing provisions, either party may request
  the court to schedule a telephone conference for determination of a trial date. The
  court will then enter a formal Pre-trial Conference order setting forth final
  deadlines for discovery, disclosure of contentions, witnesses, and exhibits, pre-trial
  motions, and such other matters as the court deems necessary in management of
  the case.

        7. Nothing in this Order shall preclude the parties from accelerating
  discovery as appropriate or convening mediation prior to filing a pre-trial report. A
  party shall not, however, request a pre-trial conference or scheduling conference
  without complying with this Order.

         8. Any party failing to exercise good faith in complying with the terms of this
  order is subject to sanctions.

        SO ORDERED this 19th day of August, 2021.



                                            _______________________________
                                            John T. Roach, Judge
                                            Vigo Superior Court Division 1

  Distribution:

  Counsel of Record                                                          JM




                                              2
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 14 of 17 PageID  #:8/27/2021
                                                                         Filed: 19       1:53 PM
                                                                                                           Clerk
                                                                                            Vigo County, Indiana


STATE OF INDIANA                   )              IN THE VIGO SUPERIOR COURT
                                   ) SS:
COUNTY OF VIGO                     )              CAUSE NO. 84D01-2107-CT-004178

NANCY GARRARD

       VS.

KROGER LIMITED PARTNERSHIP I
                         MOTION FOR MEDIATION ORDER

       Comes now the plaintiff, by counsel, Daniel Gore, and respectfully requests that the
Court enter an Order requiring the parties to mediate this case.

                            Respectfully submitted,
                            KEN NUNN LAW OFFICE

                            BY:    /s/ Daniel Gore
                                   Daniel Gore, 31322-53
                                   Attorney for Plaintiff, Nancy Garrard

                              CERTIFICATE OF SERVICE

       I hereby certify that I have mailed, personally delivered or filed electronically a copy of
this motion to Donald B. Kite, Sr., Attorney At Law, 8082 Stafford Lane, Indianapolis, IN
46260, on this 27th day of August, 2021.

                                   /s/ Daniel Gore
                                   Daniel Gore, 31322-53
                                   Attorney for Plaintiff, Nancy Garrard
Daniel Gore, 31322-53
Attorney for Plaintiff, Nancy J. Garrard
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Telephone: (812) 332-9451
Fax: (812) 331-5321
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 15 of 17 PageID  #:8/27/2021
                                                                         Filed: 20       1:53 PM
                                                                                                        Clerk
                                                                                         Vigo County, Indiana


STATE OF INDIANA                  )              IN THE VIGO SUPERIOR COURT
                                  ) SS:
COUNTY OF VIGO                    )              CAUSE NO. 84D01-2107-CT-004178

NANCY GARRARD

      VS.

KROGER LIMITED PARTNERSHIP I
                     MOTION FOR TRIAL DATE

      Comes now the plaintiff, by counsel, Daniel Gore, and respectfully requests as follows:

      1.    That this matter be set for jury trial.

      2.    That the date be established by the Court at the telephonic pre-trial conference

            that is being requested simultaneously with the filing of this Motion.

                           Respectfully submitted,
                           KEN NUNN LAW OFFICE


                           BY:    /s/ Daniel Gore
                                  Daniel Gore, 31322-53
                                  Attorney for Plaintiff, Nancy Garrard
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 16 of 17 PageID #: 21



                                CERTIFICATE OF SERVICE

       I hereby certify that I have mailed, personally delivered or filed electronically a copy of
this motion to Donald B. Kite, Sr., Attorney At Law, 8082 Stafford Lane, Indianapolis, IN
46260 on this 27 th day of August, 2021.


                     /s/ Daniel Gore
                     Daniel Gore, 31322-53
                     Attorney for Plaintiff, Nancy Garrard



Daniel Gore, 31322-53
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Telephone: (812) 332-9451
Fax: (812) 331-5321
Case 2:21-cv-00331-JPH-MJD Document 1-1 Filed 09/03/21 Page 17 of 17 PageID  #:8/27/2021
                                                                         Filed: 22       1:53 PM
                                                                                                            Clerk
                                                                                             Vigo County, Indiana




  STATE OF INDIANA                            )             IN THE VIGO SUPERIOR COURT
                                              ) SS:
  COUNTY OF VIGO                              )             CAUSE NO. 84D01-2107-CT-004178
  NANCY GARRARD
                                 VS.
  KROGER LIMITED PARTNERSHIP I
                         MOTION FOR PRE-TRIAL CONFERENCE
                                 Comes now the plaintiff, by counsel, Daniel Gore, and respectfully
  requests the Court to set a telephonic pre-trial conference in this cause of action, in order to set
  appropriate trial deadlines.                Respectfully submitted,
                                              KEN NUNN LAW OFFICE

                                        BY:   /s/ Daniel Gore
                                              Daniel Gore, 31322-53
                                              ATTORNEY FOR PLAINTIFF, Nancy Garrard

                                       CERTIFICATE OF SERVICE
                               I hereby certify that I have mailed, personally delivered or filed
  electronically a copy of this motion to Donald B. Kite, Sr., Attorney At Law, 8082 Stafford
  Lane, Indianapolis, IN 46260 on this 27th day of August, 2021.
                                        /s/ Daniel Gore
                                        Daniel Gore, 31322-53
                                        Attorney for Plaintiff, Nancy Garrard

  Daniel Gore, 31322-53
  Attorney for Plaintiff, Nancy Garrard
  Ken Nunn Law Office
  104 South Franklin Road
  Bloomington, IN 47404
  Telephone: (812) 332-9451
  Fax: (812) 331-5321
